DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a jewelry system comprising a clasp, a common partial ring segment, two arms, a slidable sleeve, a flexible chain, one arm is attached to the chain, the attached arm and chain are collinear, the attachment is made permanent by welding, and the sleeve is slidable over a full extension of the chain to cover and conceal the arms, and the partial ring segment does not permit its entrance into the sleeve to overcome the prior art. 
The Examiner notes that prior art reference Rider, U.S. 9,538,735 [735] discloses Fig. 28 which is a jewelry clasp on a chain/necklace/bracelet/anklet (column 10, lines 1 and 2).  Additionally, Ref. [735] discloses that the attachment of components may be welding parts together or soldering parts together (column 10, line 34).  Further, element 260 of a chain/bracelet/necklace/anklet is shown as flexible on Fig. 28.  
However, Ref. [735] does not teach the combination of the clasp, chain, attachment made permanent by welding, sleeve being slidable over a full extension of the chain, and the ends of the arms being opposed to each other when pressed towards each other as well as extending alongside each other and both arms bearing against an inner surface of the sleeve as claimed; it would not be obvious to one in the art to have this assembly of structure.  
Even though the components of clasps, ring segments, arms, slidable sleeves, flexible chains, welding attachments, and arms being pressed towards each other are known to be used in the clasps art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677